Citation Nr: 0017669	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-19 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder claimed as depression.

2.  Entitlement to a compensable initial rating for residuals 
of a right ankle fracture. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION


The veteran had active duty for training from January to 
August 1973 and active military service from June 1979 to 
August 1985.

This appeal arises from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that, inter alia, 
established service connection for a right ankle fracture and 
assigned a noncompensable evaluation and determined that a 
claim of entitlement to service connection for depression was 
not well grounded.  The veteran perfected a timely appeal of 
these determinations to the Board of Veterans' Appeals 
(Board).

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  Because the veteran appealed 
the initial rating assigned for a fractured ankle, the Board 
has recharacterized that issue as shown on the title page of 
this decision.  

The veteran requested a hearing before a traveling member of 
the Board; however, prior to the hearing the veteran withdrew 
that request.  

The Board's decision on the plausibility of the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder, claimed as depression, as well as to a 
higher rating for his right ankle disability, is set forth 
below.  These issues, along with his claim for an increased 
rating for his service-connected degenerative joint disease 
of the lumbar spine, are addressed in the REMAND following 
the ORDER portion of the DECISION, below.

FINDINGS OF FACT

The veteran's claim of entitlement to service connection for 
a psychiatric disorder, claimed as depression, disorder is 
plausible.

2.  All evidence necessary for equitable disposition of the 
claim for a compensable initial rating for residuals of a 
right ankle fracture has been obtained.

3.  The veteran's right ankle fracture is manifested by full 
range of motion of the ankle with pain at the extremes of 
motion and crepitation on motion; there is no showing of, or 
of a disability picture comparable to, marked limitation of 
right ankle motion.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for an 
acquired psychiatric disorder, claimed as depression, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

2.  The criteria for an n initial grant of 10 percent rating 
for residuals of a right ankle fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b), 
4.1, 4.2, 4.3, 4.7. 4.40. 4.45, 4.59, 4.71, Plate II, 
§ 4.71a, Diagnostic Codes 5271, 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), the Department of Veterans Affairs (VA) has a duty 
to assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran's service medical records (SMRs) reflect that, in 
completing a report of medical history for the Marine Corps 
Reserve in December 1974, he indicated that he suffered from 
"depression or worry and other nervous trouble."  In April 
1979, he underwent an enlistment examination for the regular 
U. S. Marine Corps and denied having any history of nervous 
trouble.  An April 1979 Marine Corps examination report is 
also completely negative for any psychiatric disorder.  In 
June 1981, a consultation report shows that unauthorized 
absence charges were pending and that the veteran had 
displayed vegetative symptoms with mild depression as well as 
questionable periods of euphoria.  The depression was thought 
to be attributable to inactivity and low self-esteem.  The 
veteran was diagnosed as having situational an adjustment 
reaction with mild depression.  In addition, a December 1983 
psychiatric consultation report reflects dissatisfaction with 
the Marine Corps.  The diagnosis was avoidant personality 
disorder.  A July 1985 separation examination report notes 
anxiety.  In addition, the post service medical records 
reflect numerous psychiatric diagnoses, including depression, 
as well as a history of psychiatric disability that had its 
onset during the 1970s.

The Board finds that the claim for service connection for an 
acquired psychiatric disorder, claimed as depression, is well 
grounded.  The record shows in-service treatment for 
psychiatric problems; the veteran's assertions of continuing 
psychiatric symptoms since service, which apparently are 
consistent with the clinical evidence; competent evidence of 
a current disability for which service connection may be 
granted, i.e., depression.  As such, the criteria for 
establishing the claim as plausible have been met.  See Epps; 
Savage.  Accordingly, the Board finds that the veteran has 
submitted a well-grounded claim.


II.  Initial Rating for Residuals of a Right Ankle Fracture

Initially, the Board notes that the veteran's claim for a 
higher initial rating is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all relevant evidence for equitable disposition of the claim 
has been obtained to the extent possible.

A.  Factual Background

The veteran's SMRs do not reflect treatment for the right 
ankle; however, a July 1985 separation examination report 
notes a history of a right ankle fracture in 1981.

In November 1996, the veteran applied for VA benefits, 
reporting that he had received right ankle treatment in 1982 
at New River Air Station.  

Social Security Administration (SSA) records indicate that 
the veteran was disabled from working beginning in April 
1992; however, the disability was caused chiefly by 
psychiatric problems.  

An August 1997 VA joints examination report notes that the 
veteran reported that he twisted and fractured his ankle 
while running at New River Air Station in 1981.  He currently 
complained of a painful right ankle.  On examination the 
examiner found crepitus with movement of the ankle and full 
range of motion, albeit with pain on extremes.  The diagnosis 
was right ankle fracture with residuals.  X-rays did not show 
gross fracture or subluxation; however, enthesopathic changes 
were seen at the insertion of the Achilles tendon.  The X-ray 
report did not note any osteoarthritic changes.  The examiner 
declined to speculate as to the level of disability presented 
by the right ankle disorder.  

As noted in the introduction, in October 1997, the RO 
established service connection for a right ankle fracture and 
assigned a noncompensable rating under Diagnostic Code 5271, 
effective November 1996.  

In his substantive appeal, the veteran argued that he had 
been treated at VA several times for ankle pain and also said 
that he had bone spurs.

Private treatment reports from Buncome County Health 
Department indicate complaint of right ankle pain in June 
1996.

VA outpatient reports note only one complaint of ankle pain, 
which was recorded in October 1993.

B.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1999).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (1999).  The veteran's entire history is 
reviewed when making disability evaluations.  See 38 C.F.R. 
§ 4.1 (1999); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  In cases such as this where the veteran has appealed 
the initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 
12 Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology which produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

The residuals of a right ankle fracture are manifested by 
full range of motion of the ankle with pain at the extremes 
of motion and crepitation on motion.  X-rays do not show any 
osteoarthritic changes.  The examiner declined to opine 
concerning additional functional loss due to weakened 
movement, excess fatigability, incoordination, or pain.  

Because the RO has assigned a noncompensable rating for the 
right ankle under Diagnostic Code 5271, the Board must 
determine whether a higher rating is warranted at any time 
during the appeal period under this or any other diagnostic 
code.  

Under Diagnostic Code 5271, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  See 
38 C.F.R. § 4.71, Plate II, § 4.71a, Diagnostic Code 5271 
(1999).  

The Rating Schedule also allows a 10 percent evaluation for 
moderately disabling foot injuries, a 20 percent evaluation 
for moderately severe foot injuries, and a 30 percent 
evaluation for severe foot injuries.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (1999).

Comparing the veteran's symptoms to the rating criteria of 
Diagnostic Code 5271, the Board notes that marked or even 
moderate limitation of motion of the right ankle is not 
shown.  Indeed, the veteran can flex and extend the ankle to 
normal limits, albeit with pain at the extremes of motion.  
Applying the tenets of 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, however, the Board finds that it is at least as 
likely as not that the veteran suffers from additional 
impairment due to pain encountered during motion of the ankle 
beyond that shown on objective clinical demonstration.  As 
such, resolving all reasonable doubt in his favor, the Board 
concludes that this additional impairment approximates the 
criteria for the minimum compensable rating for the joint, 
i.e., a 10 percent rating for moderate limitation of motion 
of the right ankle.  However, even when considering such 
factors, in light of the minimal loss of right ankle motion 
shown on such examination, the Board concludes that the 
evidence does not demonstrate that the disability is 
manifested by marked limitation of motion of the right ankle, 
and thus, a 20 percent evaluation under this code is not 
warranted.

The Board has also considered whether an evaluation greater 
than 10 percent is available under any other Diagnostic Code.  
In considering Diagnostic Code 5284, the Board notes that to 
warrant a rating greater than 10 percent, the overall 
impairment must approximate a moderately severe foot injury.  
Even considering additional impairment caused by pain, the 
criteria for a moderately severe foot injury is not 
approximated.

The Board has also considered the propriety of a staged 
rating from the initial effective date forward.  However, in 
this case, the Board does not find a significant change in 
overall disability during the appeal period to warrant a 
staged rating.  Fenderson, 12 Vet. App. at 126-7.  In any 
event, inasmuch as the 10 percent evaluation represents the 
greatest degree of impairment since the date of the grant of 
service connection, "staged rating" is unnecessary.  Id.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities, and 
there is no showing that the veteran's right ankle disability 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of an evaluation higher than 10 
percent on an extra-schedular basis.  See 38 C.F.R. § 3.321.  
There is no showing the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) for any period since the grant of 
service connection.  Moreover, the condition is not shown to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand any of the claim to the RO 
for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.  The claim of entitlement to service connection for 
depression or other acquired psychiatric disorder is well 
grounded.  To this extent only, the appeal is granted.

2.  A 10 percent rating for residuals of a right ankle 
fracture is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for depression, the RO must 
now consider the claim on the merits.  Prior to adjudication 
of the claim on the merits, however, the Board finds that 
additional development is warranted to fulfill the duty to 
assist.

The record shows that the veteran receives regular VA 
treatment for his psychiatric problems.  Record reflecting 
this treatment, dated subsequent to November 1998, however, 
have not been associated with the claims folder.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, 
the RO must obtain these treatment records.

In addition, the veteran reports that he has been awarded 
disability benefits from the Social Security Administration 
(SSA).  However, it does not appear that VA has attempted to 
obtain and associate these records with the claims folder.  
The RO must also obtain these records and consider them in 
conjunction with this claim.

The duty to assist requires that VA obtain an opinion as to 
the etiology of the veteran's psychiatric disability, one 
which takes should take into account the records of her prior 
medical history before a decision concerning his appeal can 
be made.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
view of the foregoing, after associating with the claims file 
all outstanding records of pertinent post-service medical 
treatment, the RO should schedule the veteran for a 
comprehensive VA psychiatric examination, which takes into 
account the records of the veteran's prior medical history, 
to clarify the nature, extent and etiology of any psychiatric 
impairment.

In addition, in an April 1998 rating action, the RO denied 
the veteran's claim of entitlement to an increased evaluation 
for his service-connected degenerative joint disease of the 
lumbar spine.  In his November 1998 Substantive Appeal, the 
veteran expressed his disagreement with that determination.  
The Board accepts the November 1998 statement as a Notice of 
Disagreement pursuant to 38 C.F.R. § 20.201 (1999); however, 
the RO has not issued him a Statement of the Case (SOC) with 
respect to this claim.  Under these circumstances, the Board 
must remand this claim to the RO for the issuance of that 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  After obtaining the necessary 
authorization(s) from the appellant, the 
RO is to request and associate with the 
claims file copies of any records of 
psychiatric treatment dated since his 
period of service.  This should 
specifically include any records of the 
veteran's treatment, dated since November 
1998, at the Asheville, North Carolina, 
VA Medical Center.  If such records are 
not available, the RO should clearly 
document that fact in the claims file.

2.  The RO should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran and copies of the 
medical records that served as the basis 
for any such decision(s).

3.  After receiving and associating the 
above-mentioned records, the appellant 
should be scheduled for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
the examiner for review in connection 
with this examination.  The examiner 
should diagnose all psychiatric disorders 
found to be present.  In doing so, the 
examiner should clarify whether it is at 
least as likely as not that any diagnosed 
psychiatric disorder was incurred in or 
aggravated by or during the veteran's 
period of service.  A complete rationale 
for any opinion expressed should 
explicitly be set forth in a typewritten 
report.

4.  Following completion of the 
foregoing, the RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

5.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the appellant's claim on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law.  

6.  The RO should also issue the veteran 
a Statement of the Case with respect to 
his claim for an increased evaluation for 
his service-connected degenerative joint 
disease of the lumbar spine, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect his 
appeal on this issue.

7.  If the determinations remains 
unfavorable to the appellant, he and his 
representative should then be provided 
with a supplemental statement of the case 
and afforded the appropriate period of 
time in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 



